706 F.2d 937
John R. BALELO, et al., Plaintiffs-Appellees,v.Malcolm BALDRIGE, Secretary of Commerce of the UnitedStates, et al., Defendants-Appellants.John R. BALELO, et al., Plaintiffs-Appellees,v.Malcolm BALDRIGE, Secretary of Commerce of the UnitedStates, et al., Defendants,andEnvironmental Defense Fund, Inc. and Defenders of Wildlife,Inc., Intervenors-Defendants-Appellants.UNITED STATES of America, Plaintiff-Appellee,v.$50,178.80, THE MONETARY VALUE OF 57 TONS OF TUNA, Defendant,andGladiator Fishing, Inc., Claimant-Appellant.
Nos. 81-5806, 81-5807 and 82-5433.
United States Court of Appeals,Ninth Circuit.
May 19, 1983.

Raymond F. Zvetina, Haskins, Nugent, Newnham, Kane & Zvetina, San Diego, Cal., for Balelo.
Donald A. Carr, Washington, D.C., for Klutznick.
Wayne S. Braveman, Tuttle & Taylor, Los Angeles, Cal., for Environmental Defense Fund.
Before BROWNING, Chief Judge, and WRIGHT, CHOY, GOODWIN, WALLACE, SNEED, KENNEDY, ANDERSON, HUG, TANG, SKOPIL, SCHROEDER, FLETCHER, FARRIS, PREGERSON, ALARCON, POOLE, FERGUSON, NELSON, CANBY, BOOCHEVER, NORRIS, and REINHARDT, Circuit Judges.


1
Upon the vote of a majority of the regular active judges of this court, it is ordered that these cases shall be reheard by an en banc panel of the court pursuant to Rule 25 of the Rules of the United States Court of Appeals for the Ninth Circuit.  The previous three-judge panel assignments are hereby withdrawn.